DETAILED CORRESPONDANCE

Applicant’s response filed September 23, 2021 has been received. Claims 1-2, 4-7, 9-11, 13-17, 19-23 are pending.

Response to Arguments

Applicant’s arguments filed September 23, 2021 have been fully considered but they are not moot in as much as they are directed toward the newly added limitations (in claims 1, 11) regarding the virtual or mixed reality system. Applicant asserts that the prior art does not teach the features of claim 20, the examiner respectfully disagrees with this statement as the prior art teaches the features of claim 20 which is captured in the prior art, Gogna [0031], specifically Gogna teaches giving an indication of a vehicle remaining idle for a threshold period of time. If a vehicle’s progress has been impeded and meets a threshold amount of time, the vehicle may determine to contact a teleoperator, based on the status input confirming the idle status of the vehicle meeting the time threshold as taught in Gogna.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Farwell (US 9052710)

Regarding claim 1, Gogna teaches a system, comprising: one or more electric vehicles comprising at least one sensor; (Gogna, see fig 4, items 402, 406) processor; (Gogna, see fig 4, item 452) memory storing computer-executable instructions, (Gogna, see fig. 4, item 456, Gogna [0054] “The vehicle computing device 404 can include one or more processors 416 and a memory 418 communicatively coupled with the one or more processors 416”.) that when executed by the processor, cause the processor to: receive one or more status inputs from a first electric vehicle of the one or more electric vehicles; (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or orientation of the vehicle 402”.) 

Gogna does not specifically teach establish, based on the one or more status inputs, a teleoperation communication between the first electric vehicle and a virtual reality or mixed reality teleoperation system, receive in a teleoperation communication, a control command, wherein the control command comprises an indication of a bodily motion made by a teleoperator using the virtual reality or mixed reality system, the bodily motion indicating a direction of travel for the first electric vehicle; and send an instruction to cause the electric vehicle to follow the direction of travel.

Farwell discloses a human gesture tracking system equipped with sensors configured to measure position and orientation of a user’s bodily motion. The system is able to establish, based on the one or more status inputs, a teleoperation communication between the first electric vehicle and a virtual reality or mixed reality teleoperation system, receive in a teleoperation communication, a control command, wherein the control command comprises an indication of a bodily motion made by a teleoperator using the virtual reality or mixed reality system, the bodily motion indicating a direction of travel for the first electric vehicle; and send an instruction to cause the electric vehicle to follow the direction of travel. (See Farwell col. 7, lines 25-54 and col. 14, lines 47-64 that describe the ability of the system to detect the operation by a user in a remote control application”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with learnings of Farwell to more precisely control the vehicle due to the determination of the rate of user’s bodily motion intended to remotely control vehicle getting correlated directly to the intended function at the determined rate.

Regarding claim 2, Gogna as modified by Farwell teaches the system of claim 1, wherein the first electric vehicle is configured to operate in an autonomous mode, (Gogna, see fig 8, item 802, Gogna [0102] “At operation 802, the process 800 may include causing an autonomous vehicle to navigate along a route. and wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication that the first electric vehicle requires teleoperation assistance through the virtual reality or mixed reality teleoperation system. (Gogna, see fig 8, items 804, 806, 808, 810, 812 that show the determination based on inputs if teleoperation is needed)

Regarding claim 5, Gogna as modified by Farwell teaches the system of claim 1, wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication an idle time of the first electric vehicle being above an idle time threshold. (Gogna, see fig 1A and 1B, where vehicle 102(1) provides sensor data 108 and indicator data 116 to the teleoperation system and indicates that the travel along route 104 is not ideal due to obstacle 106. See also Gogna [0031] “While the progress is impeded, the first autonomous vehicle 102(1) may determine that an amount of time at 

Regarding claim 6, Gogna as modified by Farwell teaches the system of claim 1, wherein the computer-executable instructions further cause the at least one processor to: receive an indication of a destination location for the first electric vehicle to travel; and instruct the first electric vehicle to travel to the destination location in an autonomous mode. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

Regarding claim 7, Gogna as modified by Farwell teaches the system of claim 6, wherein the computer-executable instructions further cause the processor to: receive, from the first electric vehicle, an indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig. 9, item 902, Gogna [0018] “the one or more computing devices may receive the sensor data from the autonomous vehicle and, in response, display a user interface that includes content (e.g., image(s), video, etc.) represented by the sensor data. Additionally, the one or more computing devices may display graphical elements indicating which object(s) are causing the progress of the autonomous vehicle to be impeded”.) and send the indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig 9, item 906, 908 & Gogna, see fig 8, items 804 – 812 that provide an indication that a vehicle is unable to proceed in autonomous mode) receive an indication that a second teleoperation communication is to be established between the first electric vehicle and virtual or mixed reality teleoperation system; (Gogna, see fig 9, item 910 that indicates a communication is established between the vehicle and teleoperation system, Gogna [0083] “A teleoperations receiver 504 and a teleoperations transmitter 506 associated with the teleoperator system 114 may be communicatively coupled to the respective communication connection(s) of the vehicles. For example, the vehicle 402 may send communication signals via the communication connection(s) 410, which are received by the teleoperations receiver 504. In some examples, the communication signals may include, for example, the sensor data 436, the indicator data 442, operation state data, and/or any data and/or output from one or more components of the vehicle 402m, the communication signals from the vehicle 402 may include a request for assistance to the teleoperator system 114”. ) and establish the second teleoperation communication between the first electric vehicle and the virtual or mixed reality teleoperation system. (Gogna, see fig 4, items 410 & 454 that may enable the communication between the vehicle and teleoperation system. See also Gogna [0084] “The SAE 508 may additionally or alternatively obtain signals generated via the teleoperations interface 510 and relay them to a teleoperations network 512 and/or transmit at least a subset of them to one or more vehicles of the vehicle fleet 502 via the teleoperations transmitter 506, the teleoperations interface 510 may directly communicate with the vehicle fleet 502”.)

Regarding claim 9, Gogna as modified by Farwell teaches the system of claim 7, wherein the computer-executable instructions further cause the processor to: determine a rate of speed based on a rate of speed of the bodily motion; and send an instruction to cause the electric vehicle to follow the control command at the determined rate of speed. (See Farwell col. 7, lines 25-54 and col. 14, lines 47-64 that describe the ability of the system to detect the acceleration operation by a user in a remote control application. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Gogna with the learnings from Farwell, it would offer precise control the vehicle due to the determination of the rate of user’s bodily motion intended to remotely control vehicle getting correlated directly to the intended function of control at the determined rate.) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Gogna (US 20200409363) in view of Farwell (US 9052710) and further in view of Grundfest (US 2020254619)

	Regarding claim 4, Gogna as modified by Farwell teaches the system of claim 1, but does not teach the system further comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of the first electric vehicle. 

However, Grundfest discloses a system for intelligently controlling operations of vehicle using teleoperation and/or autonomous operations comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of the first electric vehicle. The system teaches wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of the first electric vehicle (Grundfest, see fig 3, item 116 that depicts a drone configured to provide a video feed corresponding to the location of a vehicle. See also Grundfest [0084] “Alternatively, an aerial drone 116 may provide an auxiliary exocentric video feed to a teleoperator”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with the inclusion of the aerial drones as taught in Grundfest to provide the teleoperator with a bird’s eye view of the environment and an augmented reality view above the autonomous vehicle providing improved efficiency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Farwell (US 9052710) and further in view of Beauvillain (US 20200269858)

Regarding claim 10, Gogna as modified by Farwell teaches the system of claim 1, but does not specifically teach wherein the computer-executable instructions further cause the processor to: determine that a latency value of the teleoperation communication drops below a latency threshold; and send an indication for the first electric vehicle to operate in an autonomous mode. 

However, Beauvillain discloses a measuring module for measuring a lag in the communication between one of the autonomous vehicles and the monitoring device and a limiting module in order to limit the piloting of said autonomous vehicle by the operator as a function of the measured lag, wherein the computer-executable instructions further cause the at least one processor to: determine that a latency value of the teleoperation communication drops below a latency threshold; (Beauvillain, see fig 2, item 200 that depicts determination of lag(latency) dropping to a threshold value which when lower that the threshold value block the transmission of communication, hence defaulting the vehicle to autonomous mode. See also Beauvillain [0063] “The limiting module 44 is able to limit the piloting of the vehicle 12 of interest by the operator as a function of the measured lag. In particular, the limiting module 44 is configured to limit the piloting when the measured lag is above a predetermined safety threshold”. See also Beauvillain [0094] “Then, step 200 comprises at least a first sub-step 210 for comparison of the measured lag with the first threshold value”.) and send an indication for the first electric vehicle to operate in an autonomous mode. (Beauvillain [0095] “step 200 comprises a sub-step 220 for blocking the transmission of any movement command as a function of the calculated lag”. See also Beauvillain [0086] “the display of an alert message allows the operator to anticipate a potential flanging due to an excessively high lag and to perform operations making it possible to reduce the lag, for example to cut the communication with one of the vehicles 12 of the fleet or to deactivate the communication”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with the measuring module and delimiting module as disclosed in Beauvillain and with the vehicle remote operation using a virtual reality system as taught in Huang to ensure a higher level of safety for the passengers of the autonomous vehicle in a potential situation where lag and delays in communication could be of danger to safe operation.

Claims 11, 13-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Farwell (US 9052710) 

Regarding claim 11, Gogna teaches an electric vehicle management method comprising: receiving one or more status inputs from a first electric vehicle of one or more electric vehicles; (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or orientation of the vehicle 402”.) establishing, based on the one or more status inputs, a teleoperation communication between the first electric vehicle and a (Gogna, see fig 4, items 410, 454, Gogna [0075] “The vehicle 402 can also include one or more communication connection(s) 410 that enable communication between the vehicle 402 and one or more other local or remote computing device(s)”.) 

Gogna does not specifically teach receiving, in a teleoperation communication, a control command, wherein the control command comprises an indication of a bodily motion made by a teleoperator using the virtual reality or mixed reality system, the bodily motion indicating a direction of travel for the first electric vehicle: determining a rate of speed for the first electric vehicle based on a rate of speed of the bodily motion made by a teleoperator using the virtual or mixed reality system; and sending an instruction to cause the electric vehicle to follow the control command at the rate of speed. 

Farwell discloses a human gesture tracking system equipped with sensors configured to measure position and orientation of a user’s bodily motion. The system is able to complete a function receiving, in a teleoperation communication, a control command, wherein the control command comprises an indication of a bodily motion made by a teleoperator using the virtual reality or mixed reality system, the bodily motion indicating a direction of travel for the first electric vehicle: determining a rate of speed for the first electric vehicle based on a rate of speed of the bodily motion made by a teleoperator using the virtual or mixed reality system; and sending an instruction to cause the electric vehicle to follow the control command at the rate of speed. (See Farwell col. 7, lines 25-54 and col. 14, lines 47-64 that describe the ability of the system to detect the acceleration operation by a user in a remote control application.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with the system for triggering actions based on touch free gesture detection as taught in Farwell to offer the advantage of precision control in the teleoperation communication when operating the vehicle.

Regarding claim 13, Gogna as modified by Farwell teaches the method of claim 11, wherein the first electric vehicle is operating in an autonomous mode, (Gogna, see fig 8, item 802, Gogna [0102] “At operation 802, the process 800 may include causing an autonomous vehicle to navigate along a route and wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication that the first electric vehicle requires teleoperation assistance through the virtual reality or mixed reality teleoperations system. (Gogna, see fig 8, items 804, 806, 808, 810, 812 that show the determination based on inputs if teleoperation is needed)

Regarding claim 14, Gogna as modified by Farwell teaches the method of claim 11, wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication of a battery charge of the first electric vehicle being below a battery charge threshold. (See Gogna [0083] “the sensor data 436, the indicator data 442, operation state data, and/or any data and/or output from one or more components of the vehicle 402m. In some examples, the sensor data 436 may include raw sensor data and/or processed sensor data”.)

Regarding claim 15, Gogna as modified by Farwell teaches the method of claim 11, further comprising: receiving an indication of a destination location for the first electric vehicle to travel to; and instructing the first electric vehicle to travel to the destination location in an autonomous mode. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

Regarding claim 16, Gogna as modified by Farwell teaches the method of claim 15, further comprising: receiving, from the first electric vehicle, an indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig. 9, item 902, Gogna [0018] “the one or more computing devices may receive the sensor data from the autonomous vehicle and, in response, display a user interface that includes content (e.g., image(s), video, etc.) represented by the sensor data. Additionally, the one or more computing devices may display graphical elements indicating which object(s) are causing the progress of the autonomous vehicle to be impeded”.) and sending the indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig 9, item 906, 908 & Gogna, see fig 8, items 804 – 812 that provide an indication that a vehicle is unable to proceed in autonomous mode) receiving an indication that a second teleoperation communication is to be established between the first electric vehicle and the virtual reality or mixed reality teleoperation system; (Gogna, see fig 9, item 910 that indicates a communication is established between the vehicle and teleoperation system, Gogna [0083] “A teleoperations receiver 504 and a teleoperations transmitter 506 associated with the teleoperator system 114 may be communicatively coupled to the respective communication connection(s) of the vehicles. For example, the vehicle 402 may send communication signals via the communication connection(s) 410, which are received by the teleoperations receiver 504. In some examples, the communication signals may include, for example, the sensor data 436, the indicator data 442, operation state data, and/or any data and/or output from one or more components of the vehicle 402m, the communication signals from the vehicle 402 may include a request for assistance to the teleoperator system 114”. ) and establishing the second teleoperation communication between the first electric vehicle and the virtual reality or mixed reality teleoperation system. (Gogna, see fig 4, items 410 & 454 that may enable the communication between the vehicle and teleoperation system. See also Gogna [0084] “The SAE 508 may additionally or alternatively obtain signals generated via the teleoperations interface 510 and relay them to a teleoperations network 512 and/or transmit at least a subset of them to one or more vehicles of the vehicle fleet 502 via the teleoperations transmitter 506, the teleoperations interface 510 may directly communicate with the vehicle fleet 502”.)

Regarding claim 17, Gogna as modified by Farwell teaches the method of claim 16, further comprising: receiving, in the second teleoperation communication, an indication of a travel path for the first electric vehicle to follow, wherein the indication is in a form of a path line drawn through a device application; and sending an instruction to cause the first electric vehicle to follow the travel path. (See Farwell col. 9, lines 4-32 and col. 10, lines 33-47 that describe the ability to track the position of an operator’s hand in the application and use the processed data from the motion for controlling a vehicle.)

Regarding claim 23, Gogna as modified by Farwell teaches the method of claim 11, wherein the teleoperation system comprises a mixed reality system, the method further comprising: causing to present, through the mixed reality system, a virtual environment to the teleoperator, the virtual environment including a virtual representation of the first electric vehicle; and providing, through the virtual environment, a travel trajectory for the first electric vehicle. (See Farwell, col. 5, lines 2-14 and col. 15, lines 3-12 that describe the virtual reality environment and the manipulation control in relation to the virtual reality environment.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Gogna with the system for triggering actions based on touch free gesture detection as taught in Farwell to offer the advantage of precision control in the teleoperation communication when operating the vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Farwell (US 9052710) and further in view of Beauvillain (US 20200269858) 

Regarding claim 19, Gogna as modified by Farwell teaches the method of claim 11, but does not specifically teach further comprising: determining that a latency value of the teleoperation communication drops below a latency threshold. 

However, Beauvillain discloses a measuring module for measuring a lag in the communication between one of the autonomous vehicles and the monitoring device and a limiting module in order to limit the piloting of said autonomous vehicle by the operator as a function of the measured lag, further comprising: determining that a latency value of the teleoperation communication drops below a latency threshold. (Beauvillain, see fig 2, item 200 that depicts determination of lag(latency) dropping to a threshold value which when lower that the threshold value block the transmission of communication, hence defaulting the vehicle to autonomous mode. See also Beauvillain [0063] “The limiting module 44 is able to limit the piloting of the vehicle 12 of interest by the operator as a function of the measured lag. In particular, the limiting module 44 is configured to limit the piloting when the measured lag is above a predetermined safety threshold”. See also Beauvillain [0094] “Then, step 200 comprises at least a first sub-step 210 for comparison of the measured lag with the first threshold value.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with the measuring module and delimiting module as disclosed in Beauvillain and with the vehicle remote operation using a virtual reality system as taught in Huang to ensure a higher level of safety for the passengers of the autonomous vehicle in a potential situation where lag and delays in communication could be of danger to safe operation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Gogna (US 20200409363) in view of Farwell (US 9052710) and further in view of Grundfest (US 2020254619)

Regarding claim 20, Gogna teaches a system comprising: one or more transportation devices comprising at least one sensor; (Gogna, see fig 4, items 402, 406) one or more teleoperation systems; (Gogna, see fig 5, item 114) at least one processor; (Gogna, see fig 4, item 452) and at least one memory storing computer-executable instructions, (Gogna, see fig. 4, item 456, Gogna [0054] “The vehicle computing device 404 can include one or more processors 416 and a memory 418 communicatively coupled with the one or more processors 416”.) that when executed by the at least one processor, cause the at least one processor to: receive one or more status inputs from the first transportation device, (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or orientation of the vehicle 402”.) wherein the status input includes at least one of: an indication that the transportation device has remained idle for a threshold period of time, and or an indication that a battery charge of the first transportation device is below a threshold charge (Gogna [0031] “While the progress is impeded, the first autonomous vehicle 102(1) may determine that an amount of time at which the progress has been impeded satisfies a threshold amount of time. The first autonomous vehicle 102(1) may further determine if the progress has been impeded due to an intervening condition (e.g., traffic, a traffic light, etc.)”. See also Gogna [0025] “The examples above describe the autonomous vehicle as determining if “progress” of the autonomous vehicle has been impeded. In some instances, the autonomous vehicle may determine that the progress has been impeded based at least in part on determining that the autonomous vehicle has stopped at a location (e.g., the velocity of the autonomous vehicle is zero miles per hour”.) establish, based on the one or more status inputs, a teleoperation communication between the first transportation device and the one or more teleoperation systems; (Gogna, see fig 4, items 410, 454, Gogna [0075] “The vehicle 402 can also include one or more communication connection(s) 410 that enable communication between the vehicle 402 and one or more other local or remote computing device(s)”.) and receive teleoperation commands through the teleoperation communication to direct a movement of the transportation device. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

Gogna does not specifically teach one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of a first transportation device of the one or more transportation devices; and wherein the teleoperation communication is supplemented by data from the first drone.

However, Grundfest discloses a system for intelligently controlling operations of vehicle using teleoperation and/or autonomous operations comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of a first transportation device of the one or more transportation devices; (Grundfest, see fig 3, item 116 that depicts a drone configured to provide a video feed corresponding to the location of a vehicle. See also Grundfest [0084] “Alternatively, an aerial drone 116 may provide an auxiliary exocentric video feed to a teleoperator”.) wherein the teleoperation communication is supplemented by data from the first drone. (Grundfest, see fig  3 that shows drone providing supplemental data for teleoperation communication, Grundfest [0057] “The remote support server 112 communicates with one or more vehicles (e.g., carrier truck 103, yard truck 115, forklift 114, aerial drone 116) to provide teleoperation or other support services”.)

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the inclusion of the aerial drones as taught in Grundfest to provide the teleoperator with a bird’s eye view of the environment and an augmented reality view above the autonomous vehicle providing improved efficiency.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna and Farwell as applied to claim 11 above and further in view of Katz (20200103980)

Regarding claim 21, Gogna as modified by Farwell teaches the method of claim 11, but does not specifically teach wherein the virtual reality or mixed reality teleoperation system comprises a virtual reality system, and wherein the bodily motion further comprises a head turn to indicate to the first electric vehicle to make a turn. 

Katz discloses a system for triggering actions based on touch free gesture detection. The system teaches wherein the bodily motion further comprises a head turn to indicate to the first electric vehicle to make a turn. (See Katz fig 2, item 250, see Katz [0095] “Each differing combination of motion path and gesture may result in a differing action”. See Katz [0115] ”the processor 12 may be configured to distinguish between a plurality of predefined gestures to cause a plurality of actions, each associated with a differing predefined gesture”.)

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the learning of Katz to offer the advantage of ease and precision control in the teleoperation communication when operating the vehicle.

Regarding claim 22, Gogna as modified by Farwell teaches the method of claim 11, but does not specifically teach wherein the virtual reality or mixed reality teleoperation system comprises a virtual reality system, and wherein the bodily motion further comprises an up or down head movement. 
Katz discloses a system for triggering actions based on touch free gesture detection. The system teaches wherein the virtual reality or mixed reality teleoperation system comprises a virtual reality system, and wherein the bodily motion further comprises an up or down head movement. (See Katz [0084] “a gesture location may be a location of an object or gesture in the image information as captured by the image sensor, a location of an object or gesture in the image information in relation to one or more control boundaries, a location of an object or gesture in the 3D space in front of the user, a location of an object or gesture in relation to a device or physical dimension of a device, or a location of an object or gesture in relation to the user body or part of the user body such as the user's head. See also Katz [0117] “memory 16 may store a plurality of differing motion paths, with each detected path causing a differing action. A predefined motion path may include a set of directions of a gesture (e.g., left, right, up down, left-up, left-down, right-up, or right-down)”.). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system as taught in Gogna with the learning of Katz to offer the advantage of ease and precision control in the teleoperation communication when operating the vehicle.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward systems and methods for managing a transportation device fleet using teleoperation commands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 4155                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661